DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldschmidt, US Patent 5,537,485.  As in claim 1, what may at least broadly be considered a cover arrangement capable of use for a storage compartment arranged within a vehicle, the cover arrangement being arranged to be slidably movable along a first geometric axis between an opened position and a closed position, wherein the cover arrangement comprises a locking mechanism arranged for connecting the cover arrangement to the storage compartment, the locking mechanism comprising a first 16 and a second 17 locking pin movable along a second geometric axis, the first and second geometric axis being substantially perpendicular to each other, wherein the first and second locking pins are arranged between a first state in which the cover arrangement is arranged to be locked to the storage compartment, and a second state in which the cover arrangement is arranged to be unlocked from the storage compartment, wherein the cover arrangement further comprises an actuation handle 7 connected to the first and second locking pins by means of at least one pre-tensioned spring (in conjunction with spring-loaded catch 23) arranged to force the first and second locking pins outwardly of the cover arrangement in a direction along the second geometric axis, wherein the first and second locking pins are arranged in the second state when the actuation handle is moved along the second geometric axis, and wherein the first and second locking pins are arranged in the second state when the actuation handle is moved in either one of a first and a second direction of the second geometric axis.  As in claim 3, the first and second locking pins are positioned on a respective side portion of the first geometric axis of the cover arrangement.  As in claim 4, the actuation handle is connected to the first locking pin by means of a first pre-tensioned spring (in association with 23), and to the second locking pin, broadly, by means of a second pre-tensioned spring (in association with spring-loaded detent device 20).  As in claim 5, the actuation handle is positioned in a home position when the first and second locking pins are arranged in the first state, and wherein the at least one pre-tensioned spring is arranged to re-position the actuation handle in the home position after said actuation handle is moved along said second geometric axis for arranging the first and second locking pins in the second state, as conventional.  As in claim 6, the storage compartment comprises guiding rails for allowing the cover arrangement to be slidably movable along the first geometric axis, said guiding rails comprises a plurality of indentations spaced apart from each other in the direction of the first geometric axis, as conventional (see column 2, lines 17-25).  As in claim 8, the cover arrangement further comprises a rotatable wheel 13 connected to the first and second locking pins.  As in claim 9, the rotatable wheel comprises gear teeth arranged in meshed connection with gear teeth of the first second locking pins.  Claims 15 and 16 are rejected with the same or similar reasoning as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldschmidt.
Although Goldschmidt does not explicitly appear to teach use of an oval shaped wheel connected to the first and second locking pins, and the cover arrangement being a jalousie, the examiner serves Official Notice that the use of both of these structures in such applications is generally old and well known in the art, and/or are essentially art recognized equivalents to the device of Goldschmidt. In that regard, the prior art elements perform the functions specified in the claim in substantially the same manner as the functions is performed by the corresponding element described in the specification, and being that structures are considered art recognized equivalent structures, they would have functioned at least equally as well.  It would have been obvious to modify the device in these ways for the purpose of providing alternative arrangements that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason for using an oval shaped wheel would be for providing desired leverage when choosing a design without gearing elements.  And one reason for using a jalousie would be for gaining the benefit of the locking design in a blind/shading type application. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675